Citation Nr: 0123348	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  96-36 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1971 to October 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied entitlement to a compensable disability rating for 
tinea versicolor.  The veteran perfected an appeal of that 
decision.  

In a May 1997 rating decision the RO increased the rating for 
the skin disorder from zero to 10 percent.  The veteran 
contends that a 30 percent rating is warranted.  The Board 
finds, therefore, that the issue of entitlement to an 
increased rating for the skin disorder remains in contention.

This case was previously before the Board in July 1998, at 
which time the Board remanded the case to the RO for 
additional development.  That development has been completed 
to the extent possible and the case returned to the Board.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him a VA medical 
examination in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  Tinea versicolor is manifested by a recurring pruritic 
rash over the trunk, upper extremities, and neck that is not 
extensive, constant, or disfiguring.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for tinea versicolor are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.655, 4.1, 4.3, 
4.20, 4.118, Diagnostic Codes 7806 and 7813 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO granted service connection for tinea versicolor in 
March 1992, and rated the disorder as non-compensable.  That 
determination was based on the veteran's service medical 
records and the results of a January 1992 VA examination, 
which showed a patch of eczema behind the right knee and 
confluent, fawn-colored scaling lesions on the abdomen and 
groin.

VA treatment records indicate that the veteran continued to 
receive treatment for the skin disorder, which primarily 
consisted of medicated shampoo.  In March 1995 his physician 
noted that he had a generalized rash, but did not otherwise 
describe the extent of the lesions.  During a dermatology 
consultation in July 1996 the veteran complained of a rash 
behind the knees and on his back.  Examination then revealed 
a scaly, hyper-pigmented rash on the back, and lichenified 
papules in the popliteal fossa.  The former was assessed as 
tinea versicolor, and the latter as eczema.  The physician 
then prescribed additional medical treatment.

In his July 1996 notice of disagreement the veteran stated 
that the rash was a source of constant irritation, that it 
itched, and that it was disfiguring because it occurred on 
the face.  He reported in his substantive appeal that the 
rash occurred on the face, chest, back, arms, and legs, and 
that it itched all the time.

An examination in September 1996 revealed what the physician 
described as extensive tinea versicolor on the chest, back, 
and upper arms.  The veteran then complained that the rash 
itched.  Previous topical medication had not been successful 
in controlling the rash, and the veteran was given an oral 
medication.  The physician noted in November 1996 that the 
disorder had improved.

In conjunction with a January 1997 VA dermatology examination 
the veteran stated that the rash normally occurred on the 
trunk, but that it sometimes occurred under the upper arms 
and on the neck.  The disorder had not been as active since 
the medication was given in September 1996, and the veteran 
also stated that exacerbations normally occurred during warm 
weather.  Examination failed to reveal any active signs of 
tinea versicolor, but the examiner noted the existence of 
blotchy discoloration in the areas where the eruptions had 
occurred.  He indicated that the disorder affected the trunk 
and upper extremities, but the degree of activity could not 
be determined due to the affects of medication or the cool 
weather.

A physical examination in August 1998 revealed patches on the 
trunk, but the physician did not otherwise describe the 
lesions.

The RO afforded the veteran an additional VA dermatology 
examination in January 1999.  The veteran then reported that 
the skin disorder was worse in the summer or with exercise, 
in that it was affected by sweat.  He generally treated the 
rash with medicated shampoo, and stated that the rash was 
occasionally pruritic.  Examination revealed a few scaly 
lesions on the right side of the chest and the right 
antecubital fossa, for a total area of involvement of six 
centimeters.  There was no evidence of ulceration, 
exfoliation, or crusting, or associated systemic or nervous 
manifestations.  The examiner stated that the tinea 
versicolor was then mild, but that the disorder was chronic 
and recurrent.  The examiner provided color photographs of 
the trunk, right arm, and groin area, in which any signs of a 
skin disorder are difficult to perceive.

The veteran submitted an April 2000 medical report from his 
physician in which the physician stated that the red, scaly 
rash occurred over the abdomen, arms, and neck, and that it 
caused constant itching and irritation.  The rash responded 
to treatment, but recurred monthly.

Because the veteran had indicated that the skin disorder was 
not active when the January 1999 examination was conducted, 
and reported that it became active during hot weather, the RO 
afforded him an additional dermatology examination in July 
2000.  The examiner then described the presence of hypo- and 
hyper-pigmented plaques on the chest, abdomen, upper 
extremities, and groin, but did not otherwise describe the 
nature or extent of the lesions.

The RO determined that the July 2000 examination report was 
not adequate for rating purposes, and asked the VA medical 
center (MC) to provide the veteran an additional examination.  
The veteran contacted the RO and the VAMC, however, and 
stated that he would not appear for any additional 
examinations.  The VAMC asked the examiner providing the July 
2000 examination to supplement the information included in 
his previous report, but he did not provide any additional 
relevant evidence.

Duty to Assist

The statute and regulation pertaining to VA's duty to assist 
the veteran in developing the evidence in support of his 
claim was recently revised.  In accordance with the 
revisions, VA has a duty to notify the veteran of the 
evidence needed to substantiate his claim.  VA also has a 
duty to make reasonable effort in assisting the veteran in 
obtaining evidence that is relevant to his claim, if a 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

In the case of a claim for compensation benefits, VA will 
make efforts to obtain the veteran's service medical records, 
if relevant to the claim; other relevant records pertaining 
to the veteran's active military, naval or air service that 
are held or maintained by a governmental entity; VA medical 
records or records of examination or treatment at non-VA 
facilities authorized by VA; any other relevant records held 
by any Federal department or agency identified by the 
veteran; and any relevant records not in the custody of a 
Federal department or agency.  If VA is unable to obtain 
records identified by the veteran, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if VA determines that such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  These provisions apply to all claims filed on or 
after the date of enactment of the statute, or filed before 
the date of enactment and not yet final as of that date.  
Holliday v. Principi, 14 Vet. App. 282-83 (2001), mot. for 
recons. denied, 14 Vet. App. 327 (2001) (per curiam), motion 
for review en banc denied, No. 99-1788 (U.S. Vet. App. May 
24, 2001) (per curiam) (en banc).

The RO informed the veteran of the evidence needed to support 
his claim in August 1998 and April 2000.  The RO provided the 
veteran a statement of the case and supplemental statements 
of the case in July 1996, May 1997, April 1998, September 
2000, and May 2001.  In those documents the RO informed the 
veteran of the regulatory requirements for a higher rating, 
and the rationale for not awarding a higher rating.  In the 
July 1998 remand the Board informed the veteran of the lack 
of probative evidence, and the evidence required to 
substantiate his claim.  The veteran's representative has 
reviewed the claims file on multiple occasions, and did not 
indicate that the veteran had additional evidence to submit.  
The RO notified the veteran each time his case was sent to 
the Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

The RO has obtained the VA treatment records designated by 
the veteran, and provided him VA dermatology examinations in 
January 1997, January 1999, and July 2000.  The Board notes 
that an examination that is performed while a skin disorder 
is quiescent is normally not adequate for rating purposes.  
Ardison v. Brown, 6 Vet. App. 405 (1994).  In the July 1998 
remand the Board instructed the RO to provide the veteran a 
dermatology examination during an active phase of the 
disorder, if possible.  The veteran's representative has 
asked that his appeal be again remanded to the RO to provide 
that examination, in that the July 2000 examination did not 
properly document the extent of the skin disorder.  The RO, 
however, notified the veteran in writing in October 1998, 
when he failed to appear for a September 1998 examination, 
that the law required him to report for an examination when 
requested to do so.  38 C.F.R. § 3.655.  As previously 
stated, the RO determined that the results of the July 2000 
examination were not adequate for rating purposes, and the 
VAMC scheduled an additional examination.  The veteran stated 
that he would not appear for any additional examinations.  
The Board finds, therefore, that the RO substantially 
complied with the Board's remand instructions, and that the 
veteran would not benefit from an additional remand.  Roberts 
v. West, 13 Vet. App. 185 (1999); see also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (compliance with procedural 
requirements is not appropriate if no benefit would accrue to 
the veteran).

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim, and has asserted that 
the evidence currently of record is sufficient to adjudicate 
his appeal.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
appeal and that VA has fulfilled its obligation to assist him 
in the development of the relevant evidence.

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

There is no diagnostic code in the Rating Schedule pertaining 
to tinea versicolor.  Since the grant of service connection 
in March 1992, the RO evaluated the disorder under Diagnostic 
Code 7813 for dermatophytosis.  38 C.F.R. § 4.20.  Diagnostic 
Codes 7807-7819, which apply to skin diseases, are to be 
rated as eczema under Diagnostic Code 7806, which is 
dependent upon the location, extent, and repugnant or 
otherwise disabling character of the manifestations.  
38 C.F.R. § 4.118.

Diagnostic Code 7806 for eczema provides a 50 percent rating 
if there is ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or if the disorder is 
exceptionally repugnant.  A 30 percent rating applies if 
there is constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 10 percent rating is warranted if 
there is exfoliation, exudation or itching involving an 
exposed surface or extensive area.  The disorder is rated as 
non-compensable if the manifestations are slight, if any, 
exfoliation, exudation, or itching, if on a non-exposed 
surface or a small area.  38 C.F.R. § 4.118.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 1991 and Supp. 2001); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 4.3.

The evidence indicates that tinea versicolor is manifested by 
a recurring, itchy rash on the trunk, neck, and upper 
extremities.  The examiner in January 1999 stated that all of 
the lesions covered a total area of approximately six 
centimeters, which cannot be considered extensive, and the 
photographs do not reflect any disfigurement.  There is no 
evidence of exudation from the lesions, and the veteran's 
physician stated in April 2000 that although the rash itched 
constantly when it occurred, it responded to treatment and 
recurred on a monthly basis.  The veteran stated that the 
rash generally occurred only in warm weather.  See Voerth v. 
West, 13 Vet. App. 117 (1999) (temporal considerations may be 
considered in determining the severity of a disability).  
Because the rash is not constantly present, it cannot 
constantly itch.  The skin disorder is not, therefore, 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement, and the criteria for a 
disability rating in excess of 10 percent are not met.  For 
these reasons the Board has determined that the preponderance 
of the evidence is against the claim of entitlement to a 
disability rating in excess of 10 percent for tinea 
versicolor.


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for tinea versicolor is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

